Title: Deposition re Edmond Charles Genet, 9 February 1809
From: Jefferson, Thomas
To: 


                  
                     
                        9 Feb. 1809
                     
                  
                  The deposition of Th: Jefferson named in certain interrogatories in a cause depending in the supreme court of Judicature of the State of N.Y., wherein Edmund Charles Genet is plaintiff & Isaac Mitchell is defendant.
                  This deponent, being first duly sworn, deposeth & saith that having carefully considered the written interrogatories abovementioned as proposed to him by the parties plaintiff & defendant he finds they relate to transactions which took place in the year 1793. now 15. years since; that during nearly the whole of the time since that period his attentions have been almost exclusively engrossed by other occupations which seldom gave him either time or occasion to look back on & recall to his recollection occurences which were no longer to be acted on. that after such a lapse of time therefore the traces they have left in his memory are so effaced & so feeble that he cannot pretend to state them from memory: that he was Secretary of state to the US. at the time when the pl. arrived at Philadelphia as Min. Plen. of the French Republic with the US., which he thinks was in the spring, or early in the summer of 1793. and that he retired from the office of Secy. of state at the close of that year, leaving the pl. still in the exercise of his functions as Minister aforesaid: that during this interval a correspondence in writing took place between the pl. & this deponent in their official characters & between this deponent & others respecting the plaintiff: that an authentic copy of these correspondences was delivered to the then president of the US. and by him communicated to Congress with a message of the 5th. of Dec. 1793. which message & communications were, by order of the H. of Repr. printed in Philadelphia by Childs & Swaine: that soon after the retirement of this deponent from his sd office, he recieved one of the printed copies of the sd message & communications, & went through the greater part, if not the whole of them, that is to say from page the 3d. to page 103. of the papers relating to France & again the French originals from pa. 1. to page 32. that he did not indeed compare the printed copies with the originals, but that the latter were then so fresh in his memory that he would have been sensible of any material diversity had there been any, but that on the contrary he was satisfied with the correctness of the sd printed copies, and that they may be safely acted on as truly corresponding with the originals deposited in the office of the Secy. of State. that as to all facts which this deponent has stated in the sd correspondences as of his own knolege, he is conscious they were correctly & truly stated; that as to conversations supposed to have past between the pl. & this deponent, without raising the question whether official conversations between the Executive functionaries of two nations concerning their mutual interests are not in their nature so confidential as not to be subject to disclosure but at the discretion of the Executive authorities, without raising that question he says, and even supposing his discretion permitted it, the traces of such conversations, if any such passed are so erased from his memory that he is not able to depose them, either in form or substance, with any degree of certainty, and therefore can say neither yea, nor nay to interrogatories respecting them: that having, after the close of the year 1793. retired to his residence very distant from the then seat of government, he has no knolege of the Executive transactions subsequent to that period, with or respecting the said plaintiff. And further this deponent saith not.
               